                                                                         CLERK'S OFFICE U,S.DtSX COURT
                                                                                AT ROAMOKE,VA
                                                                                      FJLED

                                                                                MA2 2 s 2219
                        IN THE UNITED STATES DISTM CT COURT
                       FORTHEWESTERN DISTRICTOFVIRGFNIA /:
                                                         ULI
                                                           A
                                                           aC.DUDLEY LERK
                                    ROANOKE DIVISION                              K<
                                                                                   Ee         K
LILLIE M ATTOX .0/8/0 X.T.,am inorchild,

       Plaintiff,                                    CivilA ction N o.7:17CV 00367

                                                     M EM ORm        UM OPINION

N AN CY A .BEM Y H ILL,A cting                       By:Hon.Glen E.Com'  ad
CommissionerofSocialSecmity,                         SeniorUnited StatesDistrictJudge

       Defendant.


       LillieM attox,thegrandm otherand legalguardian ofX.T.,liledthisaction challengingthe

snal decision of the Comm issioner of Social Security tenninating the payment of child's

supplementalsecurity income (EçSSI'')benefksunderTitleXV1ofthe SoqialSecurity Act,42
U.S.C. jj 1381-1383(d).1 Jurisdiction of this court is established pursuant to 42 U.S.C.
j 1383(c)(3),whichincorporates42U.S.C.j405(g).
       By order entered December 14,2017,the courtreferred this case to a United States

MagistrateJudgepmsuantto 28U.S.C.j636(b)(1)(B). OnNovember20,2018,themagistrate
judgesubmittedarepoi-tinwhichherecommendsthatthecourtaffirm theCommissioner'ssnal
decision. Plaintiffhasfiled anobjectiontothemagistratejudge'sreport,andthematterisnow
ripeforthecourt'sconsideration.

       Thiscourtischargedwithperforminga/..:novo review ofthemagistatejudge'sreport
and recommendation. See 28 U.S.C.j 636(b)(1). In the instantcase,the court's review is
lim ited to a determination as to whether there is substantial evidence to support the

Comm issioner's conclusion that the plaintiff has not m etthe requirem ents for entitlem ent to

benefits tmder the Act since December 3,2014. Ifsuch substantialevidence exists,the fm al

       1Forpurposesofconsistencyandclarity,X.T.shallhereinaherberefeaedtoastheplaintiffinthiscase.
decision ofthe Commissionermustbe affnned. Lawsv.Celebrezze,368 F.2d 640 (4th Cir.
1966). Stated briefly, substantial evidence has been defned as such relevant evidence,
considedng the record as a whole,as mightbe found adequate to supporta conclusion by a

reasonablemind. m chardsonv.Perales,4O2u.s.389,401(1971).
        The plaintiffwasbonzin Augustof2006 with a congenitalrightfootdeform ity,a right

tibialdefciency,andanllnstablerightknee. (Tr.341,358). HelmderwentaSsrightthroughknee
amputation''at Shriners HospitalforChildren in Greenville,South Carolina on July 12,2007.

(Tr. 345). On Febnzary 5, 2008, the plaintiffs mother filed an application for child's
supplemental security incom e benefits. On August 22,2008,the plaintiff was fotmd to be

disabled as of February 5, 2008,based on the detennination that the plaintic s partial 1eg

nmputation medically equaled Listing 101.05(B),since the plaintiffrequired assistance with
walkingandwasunabletoperfonnage-appropriateactivities. (Tr.84-101,363).
        In 2014,the SocialSecurity Admirlistration perform ed a continuing disability review and

determined thatthe plaintiff was no longer disabled,since he was ûlable to use his prosthesis

withoutgreatdifficulty''andcoulddsparticipateinmostage-appropriateactivities.'' (Tr.80). On
Decem ber3,2014,the SocialSecurity Adm inistration notifed the plaintiffthathis clzild's SSI

benefitswouldendin Februaryof2015,basedon theagency'sdeterm ination thattheplaintiffwas

nolongerdisabledasofDecember2014. (Tr.102-03). Theplaintiffsoughtreconsideration of
the tennination decision..On Septem ber 8,2015,the agency notitied the plaintiffthat itwas

adheringtoitsdeterminationthattheplaintiffwasnolongereligibleforchild'sSSIbenetks. (Tr.
143).
        The plaintiff then requested and received a 7..
                                                      : novo hearing and review before an
Adm inistrativeLaw Judge. ln anopinion datedJune9,2016,theLaw Judgealsodeterminedthat


                                               2
the plaintiff's disability ended as of December 3,2014,and thatthe plaintiffhas notbecom e

disabledagàinsincethatdate. (Tr.43). TheLaw Judgefotmdthattheplaintiffhassuffered9om
severalsevere impairments since December 3,2014,including dght1eg ,amputation,eczem a,

allergicrhinitis,andattentiondefcithyperactivitydisorder(çW DHD''). However,theLaw Judge
detèrm ined thattheplaintiT spreviously disablingimpairmenthasimproved,and thatnoneofthe

plaintiffs conditions,either individually or in com bination,has metor m edically equaled the

severity ofa listed impairmentsince December 3,2014. (Tr.19,26). The Law Judge also
considered each of the six functional dom ains for the period since December 3,2014, and

concludedthattheplaintiffhasexperiencedçElesstha11marked''limitationsineachdomain. (Tr.
38-42). Thus,theLaw Judge.
                         fotmdthattheplaintiffhasnothad arlimpainnentorcombination
6fimpainnentsthatfunctionally equalsalisted impainnentsinceDecember3,2014.
                                                                        ;  (Tr.27).
Accordingly,the Law Judge concluded thatthe plaintiffwasno longerdisabled as ofthatdate.

(Tr.43). TheLaw Judge'sopinionwasadoptedasthefinaldecisionoftheCommissionerbythe
SocialSectlrityAdministration'sAppealsCotmcil. Havingexhausted a11availableadministrative

rem edies,the.
             plaintiffhasnow appealed to tlliscoult

       A child isdisabled within them eaning ofthe SocialSecurity Actifhehasa tçphysicalor

m entalimpairment,which resultsin m arked and severe functionallim itations,and ...which has

lasted orcan beexpectedto lastforacontinuousperiod ofnotless12montlts.'' 42 U.S.C.
j1382c(a)(3)(C)(i).,Undertheapplicableregulations,thedeterminationofwhetherachildmeets
this definition is determined via a three-step inquiry. 20 C.F.R. j 416.924. The first
detennination is whether the child is working and perlbrming substantialgainfulactivity. Id.

j416.924(19. Ifthechildisnotworlcing,itmustthenbedecidedwhetherthechildsuffersfrom a
severe impainnentorcombination ofimpairments. LI.
                                                L j416.924(c). Ifthechildsuffersfrom a


                                             3
severeimpairmentorcom bination ofimpainnents,itm ustthen bedetermined whetherthechild's

impairmentts)meet,medicallyequal,orftmctionallyequalanimpairmentlistedin20C.F.R.Part
404,SubpartP,Appendix 1. J.1L.j416.924(* .
       To determinewhetheran impairmentisfunctionally equivalentto alisted impairment,the

Law Judgçevaluatesitssevedtyinsixdomains'
                                        .(1)acquiringandusinginformation;(2)attending
andcompletingtasks;(3)interactingandrelatingwithothers;(4)movingaboutandmnnipulating
objects;(5)caring for oneself;and (6)health and physicalwell-being. Id.j 416.926a(b)(1).
Ftmctionalequivalence exists if the Law Judge finds a SGm arked''limitation in two areas of

functioning or an Gtextreme''limitation in one area of functioning. ld.j 416.926a(d). A
ççmarked''limitationisonethatSçinterferesseriouslywith (theclaimant'slabilitytoindependently
initiate,sustain,orcomplete activities.'' 1d.j416.924a(e)(2)(i). A ttmarked''limitation Glalso
m eansa lim itation thaiisçm orethan m oderate'butElessthan extreme.''' Id.

       Aspreviously noted,thecourtreferredthecaseto amagistratejudgeforareportsetting
forth fndings of fact,conclusions of law,and a recomm ended disposition. J.
                                                                          n his report,the

magistratejudge lzecommended thatthe courtaffirm the finaldecision of the Commissidner
term inating thepaym entofchild'sSS1benefitsto theplaintiff. Succinctly stated,them agistrate

judgedetermined thatsubstantialevidencesupportstheLaw Judge'sfnding thattheplaintiffs
rightleg'nmputationhasnotmetormedicallyequaledListing 101.05(B)sinceDecember3,2014.
The magistratejudgelikewise determined thatsubstantialevidence supportsthe Law Judge's
sndingihattheplaintiffhashadççlessthan m arked''limitationsin al1six areasoffunctioningsince
December 3'
          ,2014,and '
                    thus has not had an impainnent or com bination of impainnents that

functlonallyequalsali7tedimpairmentsincethatdate.




                                              4
           In the objections to the reportand recommendation,plaintiff takes issue with the
    magistratejudge'ssndingsasto fouroftheissuesraised intheplaintiffs'motion forsllmmaz.
                                                                                        y
    '
    Judgment. The firstissueiswhetherthe Law Judge erred in snding thattheplaintiff'sright1eg

    impainnenthasnotmetormedically equaled Listing 101.05(b) since December 3,2014. A
    claimantmeetsormedically equalrthis Listing with the nmputation ofQçloqne orboth lower
    extremitiesatorabovethetarsalregion,with stump complicationsresultinginm edicalinabilityto

.   use aprostheticdeviceto ambulate effectively,...which havelasted orareexpectedto lastforat

    least12 months.'' 20 C.F.R.j 404,SubpartP,App'x 1,101.05. The inability to Stnmbulate
    esectively''isdefnedasE<al'
                              lextremelimitation oftheabilitytowalk.'' Id.at101.001 )(2)08.
    ûiolderchildren,who would be expected to be ableto walk when compared to otherchildren the

    sameagewhodonothaveimpairments,mustbecapableofsustainingareasonablewalkinjpace
    overasufficientdistanceto beableto can'y outage-appropriate activities,''and they ççm usthave

    the ability totravelage-appropriately withoutextraordinary assistanceto and from school.'' Id.

           TheLaw JudgefoundthatsinceDecem ber3,2014,theplaintiffhasnotexperienced stump

    complicationsresulting in ::12 months(actualorexpected)ofinabilityto nmbulateeffectively.''
    (Tr.20,26). ThecourtagreeswiththemagistratejudgethattheLaw Judge'sfmdingissupported
    by substantial evidence. In June of 2014,the plaintiffs second grade teacher noted thatthe

    plaintiffHmovesbetterthan mostoftheotherkids''andthatheGtrtmsandjllmps''with l'lotsof
    energy.'' (Tr.286). Theplaintiffsgrandmothersubsequentlyreportedthattheplaintiffenjoys,
    skateboarding and playing soccerand basketball. (Tr.655-56). On March 27,2015,a state
    agency physician found that çithere has been significant medicalim provem ent''and that the

    plaintiffsright1eg nmputation doesnotmeetormedically equalalistedimpairment. (Tr.411,
    416). DtuingarlOctober12,2015exnmination atShrinersHospital,theplaintiffshowed Elgood


                                                  5
range ofm otion through the hip''and wasfound to be çidoing well''overall,even thoug,h he had

beenwearinghisEtsmallérbrokenprosthesis.''z (Tr.536). Althoughtheplaintiffwasprescribed
a wheeled walker approximately two m onths before the administrative headng due to a SEskin

initation''(591),the Law Judge reasonably conçluded thatçithe record does notestablish an
inabilitytoambulateeffectivelythathaslastedorisexpectedtolastforatleast12months.'' (Tr.
19).
        In arguing to the contrary,the plaintiffemphasizest
                                                          ,
                                                           hathehas been treated foreczem a

since2014,and thathis skin problemstherefore çtdid notsuddenly arise shortly before the ALJ

hearing.'' P1.'sObjections2,Dkt.No.22. W hilethismaybetnle,therecordamplysupportsthe
Law Judge'sdetermination thatthe plaintiffs complications from eczema did notprohibitllim

f'
 rom ambulating effectively during mostoftherelevanttim epedod. lndeed,when theplaintiff

firstpresented foran evàluationofhiseczemaon Septem ber10,2014,heexhibited çinonnalrange

ofmotion''andpdmarilycomplainedofdry,itchyskinonhisdçarmsandneck.'' (Tr.423). Three
m onthslater,theeczem awasfound to beçtwellcontrolled''and timuch im proved on llisskin care

plan.'' (Tr.433,435). ThesamewastnleinMarchof2015,whentheplaintiY ssldnwasfotmd
tobeGsnormal,''withtsnorashesorlesions.'' (Tr.453). Likewise,inAugustof2015,theallergist
noted that the plaintiffs'Eûeczem a has been under good control''and that $% s skin is m uch

im proved.'' (Tr.570-73). Althoughtheplaintiffcomplainedofincreaseditchingin December
   1
   .   ;
       .
of 20i5,less than three months before the adm inistrative headng,the plaizgiff nonetheless
exhibited normalrange of m otion. (Tr.579-81). Because the itching primarily affected the

plaintiffsability to lGsleep,''theallergistrecomm ended thattheplaintiffapply Vaseline galzze to

hisstump S'atbedtime.'' (Tr.579,582). Insum,thecourtisconvincedthatsubstantialevidence
        2Theexaminationnotesindicatethattheplaintiffwasdirected to Rgo toSprinkleProstheticstodayto make
surethathisnew prosthesis,thatwasfabricated inM ay2015,istm ingappropriatelysohecantransitiontothisone.''
(Tr.536).'                                      '
.
    jupports the Law Judge's conclusion thatthe record fails to establish an inability to nmbulate

    effectivelyforaperiodofatleast12months. Accordingly,theplaintiffsobjectionastotheright
    1eg issueisovernlled.

           111hissecond objection,theplaintiffarguesthatthemagistratejudgeerred in concluding
thatsubstantialevidencesujportstheLaw Judge'sdeterminationthattheplaintiffhasexperienced
    a tçlessthan m arked''lim itation in the area qfattending and completing tasks since Decem ber3,

    2014. In thisfunctionaldomain,the Law Judgeconsidershow wellthe claim antisablçto focus

    and m aintain his attention,and how wellhe begins,cnrriesthrough,and fzlishes M s activities,

    including thepace atwhich he perfonnshisactivitiesand the ease with which he changesthem .

    20 C.F.R.j 416.926a(h). The regulationsprovide thatschool-age cllildren should be able to
follow directions,remember.
                          andorgnnizetheirschoolmaterials,andcompleteassignments. Id.j
416.926a(h)(2)(iv). They shouldalsobeableto concentrateondetails,stay ontask,and sustain
theirattention wellenoughtoreadbythem selves,participatein group sports,andcompletechores.

=
Id

           ThecourtagreeswiththemagistratejudgethattheLaw Judge'sassessmentofthisareaof
    ftmctioi ng issupported by substantialevidence. In Jtme of2014,the plaintic s second grade

teacherrated theplaintiffashaving eitherno problem soronly slightproblem sin thedom ain of

    attending and completing tasks,and Nnoted thatthe plaintiff Gttakes m edication thathelps him

    focus.'' (Tr.284). Dlzring asubsequentpsychologicalevaluation,theplaintiY sgrandmother
reported that the plaintiffs prescription for Adderall proved t'very helpful in im proving his

    attention,decreasing hyperactivity and im pulsivity,''and that,when taking such medication,the

plaintiffs ADHD symptoms were ttmild in the classroom.'' (Tr. 658). The plnintiff's
    grandmotheralso reported thattheplaintiffwasdoing wellin third grade,thathe wascapableof


                                                  7
independently perform ing chores,and thathecould sustain concentration long enough towatch a

moyieandreadafive-minutebook. (Tr.657-58). Similarly,duringtheadministrativeheazing,
theplaintifftestisedthathewasdoingwellinfourth grade,thathisfavoritesubjectwasreading,
apd thathe did nothave any problemsreading his favodte book series. (Tr.55). The Law
Judge'sassessmentoftheplaintiffsability to attend and completetasksisalso supported by the

findingsofthestate agency consultants,both ofwhom opined in M arch of2015 thattheplaintiff

hasaûllessthanmarked''limitationintllisareaoffllnctioning. (Tr.374,413).
       In thepending objection,theplaintiffarguesthattihehasexperienced signifkantissues
with eczem aaffecting hisprosthesissince Septemberof2014,''and thatthe Law Judge Kdiplored

evidencefrom plaintiffsfourth gradeteacher,M s.Hoyt,thatplaintiffsitchingand pain from his

eciema and prosthesisgequently interfereswith hisability to attend and com plete tasks.''

Objection 3. Uponreview oftherecord,however,thecourtisconstrained to concludethatthis
objection is whhoutmedt. As the Law Judge noted in ilis decision,SGthe treatmentilistory
discussed above showsthatthese physicalsymptom sare intennittentand variable,''and thatthey

generallyimprovedtmdertheslcincareplanprescribedbytheallergist. (Tr.39). AlthoughM s.
Hoytreported thatthe plaintiff would Ssoften''ask to visitthe schoolnurse or the restroom to

scratch hisleg (Tr.295),the Law Judge did notignorethe teacher'sletter. Instead,the Law
Judgeysdecision confirm s-thathereviewe.d thecontentsoftheletterand determinedthatitwasnot

entitled to considerable weight since it was tivague as to the frequency of the claim ant's

prosthetic-relatedintem zptions.'' (Tr.28,35). TheLaw Judgealsoemphasizedthat1G(a)review
ofthepoteskeptbytheschoolnursesuggeststhattheactualfrequency(ofnursevisitsjwasrather
low.'' (Tr.35-36). Indeed,the notesreflectthatthe plaintiffyisited thentlrse approximately
four tim es between January 2015 and February 2016 for complaints related to itching or his


                                              8
prosthesis,and thatm ostofhisnursevisitswere forissuescompletelytmrelatedto eczem aorthe

prostheticdevice.3 (Tr.588-589). Foral1ofthesereasons,thecolzrtisconvincedthattheLaw
Judge's assessment of the plaintiY s ability to attend and com plete tasks is supported by

substantialevidenceandthattheplaintiffsobjectionmustbeovenuled.
       Inltisthirdobjection,theplaintiffrguesthatthemagistratejudgeerredinconcludingthat
substantialevidence supportsthe Law Judge'sdetermination thatthe plaintiffhasexperienced a

Gûless than marked''limitation in the area of moving about and manipulating objects since
December3,2014. Inthisdomain,theLaw Judgeconsidershow aclaim antm ovesltisbody from

oneplaceto anotherandhow hemovesand manipulatesthings. 20 C.F.R.j416.926a(). The
regulationsfurtherprovidethataschool-agechild'sdsdevelopinggrossmotorskillsshould1etEthe
child)move rtan efficientpace atschool,athome,andthroughoutEhisqneighborhood. J-
                                                                               IJ.Sj
416.926a(i)(2)(iv). A school-age child'stçincreasing strength and coordination should expand
(the child's)ability to enjoy avariety ofphysicalactivities,such asnmning andjumping,and
throwing,ckiclcing,catching and hitting ballsin informalplay ororganized sports.'' ld.

       ThecourtagreeswiththemagistratejudgethattheLaw Judge'sassessmentofthisareaof
flmctioning issupported by substantialevidence. In Jtm eof2014,the plaintiffsteacherrated

theplaintiffashaving eitherno problemsoronly slightproblem sin thedom ain ofm oving about
   J
and.manipulatingobjects,andexpresslynoted thattheplaintiffcouldmovelGbetterthan mostof
the 'other kids.'' (Ti.286). Dl
                              zdng the subsequentpsychologicalevaluation,the plaintiffs
grpmdmotherreported thatthe plaintiff enjoyed playing several sports,including soccerand
basketball. (Tr.656). 'Atthe mostrecentvisitto SluinersHospital,the plaintiffexhibited
Gigoo'
     d rangeofmotion tluough the hip''and wasfotmd tobetGdoing wetl''overall. (Tr.536).

       3For instance,on severaloccasions,the plaintiff presented to the ntlrse with complaints related to his
ort
  hodonticbraces. (Tr.599-601).
                                                    9
M oreover,dm ingtheadm iniskatikehearing,theplaintifftestifedthatherunsandplaysdodgeball

duringgym class,andthattheonlyactivitythatheistmabletodoisljumpropew1111twofeetatthe
ssme time.'' (Tr.59)..lnstead,the plaintiffjumpsrope with one foot. (Tr.59). The Law
Judge's assessment of the plaintiffs ability to move about and mrmipulate objects is also
supported by thefindingsofthestàte agency consultants,both ofwhom opined in M arch of2015

thattheplaintiffhasaçtlessthan mlked''limitationinthisareaoffunctioning. (Tr.375,414).
       In thependingobjection,theplaintiffsuggeststhattheLaw JudgeignoredaFebl'uary 11,
2016 letterfrom the plaintiffsphysicaleducation teacher,which indicatesthatthere have been

'tseveralinstances''when the plaintiffsprosthesishascaused him discomfortorprevented him

f'
 rom participgting and thattheplaintiffsprosthesishasfallen offon Stm orethan oneoccasion in

thelasttwoyers.'' (Tr.297). However,areview oftheLaw Judge'sdecisionconfirmsthatthe
Law Judge considered theletterand fotmd thatitwasnotentitled to considerableweightsinceit

wasçlveryvagueastothefrequencyoftheclaimant'sprosthetic-relatedintem zptions.'' (Tr.35).
Based on the totality of the evidence, including the records f'
                                                              rom Shriners Hospital and the

plaintiffsowntestim ony,theLaw Judgefound thattheplaintiffççcan stilldo many activitiesboth

inandoutofschool,despitesomeliinitationsfrom hisprosthesis.'' (Tr.36). Uponreview ofthe
record,thecourtissatisfiedthatsubstantialevidencesupportstheLaw Judge'sconclusionthatthe

plaintiff has experienced a ççless than marked'' lim itation in the area of m oving about and

manipulatingobjects. Consequently,thecourtmustovenuletheplaintiff'sthirdobjection.
       Intheplaintiffsfourth and finalobjection,theplaintiffarguesthatthemagistratejudge
Sterred in concluding substantialevidence exists to supportthe ALJ'S determination regarding

plaintifpsallegations.'' P1.'sObjections6. Although theplaintiffsgrandmothertestified that
theplaintiffçlcannotnm ...oreven walk''with theprosthesisand thathehasproblemsatschool


                                             10
    Glevel'y day''(Tr.68,71),the Law Judge fotmdthatsuch statementsregarding theintensity and
    limiting effectsoftheplaintiffssym ptom sw ereçtnotconsistentwith the evidencefortheperiod

    sinceDecember3,2014.1' (Tr.35). TheLaw Judgeemphasizedthatthenotesf'
                                                                       rom theschool
                   .   .   '

    ntlrse indicate that the prosthetic-related intenuptions have been far less frequent than the

.
    plaintiff's grandmothersuggested. (Tr.35). The Law Judge also noted thatthe mostrecent
    exnmination notesf'
                      rom ShrinersHospitalwere consistentwith theplaintiffsown testimony that

    hedidnbtbeginusingawheelchairuntilafew monthsbeforethehearingandwasdoing wellwith

    theprosthesisup tmtilthatpoint. (Tr.36). Additionally,theLaw Judge emphasized thatthe
    plaintifftestified thathecould perform mostofthe snm ephysicalactivitiesasllispeers,w111:the

    exceptionofjumpingropeusingbothfeet. (Tr.36). Theplaintiffstestimonyintllisregardwas
    consistentwiththeobservation byhissecondgradeteacherthattheplaintiffcouldnm,jump,and
    moveaswellasotherchildren. (Tr.286).
           Upon review of the record,the courtis unable to discern any error in the Law Judge's

    credibilityfindings. ThecourtagreeswiththemagistratejudgethattheLaw Judge'sassessment
    ofthe witnesses'testim ony is supported by substantialevidence. Accordingly,the courtm ust

    ovem lletheplaintiff'ssnalobjectioé.
           Insum,aftera#.tnovoreview oftherecordandforthereasonssetforthabove,thecourtis
    constrained to conclude thatthe snaldecision ofthe Comm issioneris supported by substmltial

    evidence. Accordingly, the plaintiffs objections to the magistrate judge's report are
    OVERRULED,themagistràtejudge'srecommendationwillbeADOPTED,andthefinaldecision
of the Comm issioner will be AFFIRM ED. See Laws v.Celebrezze,supra. An appropriate

judgmentandorderwillbeenteredthisday.4
       The Clerk isdirected to send èertified copiesofthismemorandum opinion to theplaintiff

and al1counselofrecord.
       DATED
                :Tllis % ô dayofM arch,2019.
                        .




                                                  SeniorUnited StatesDistrictJudge




       4 The court notes that if any of the plaintiff's conditions have progressed or worsened since the
Commissioner'sfinaldecision,theplaintiffmay reapply forchild'sSS1benefits.
